Per Curiam.
Where a zoning authority states the reasons for its action as required by § 8-3 of the General Statutes, the question on appeal is simply whether those reasons are reasonably supported by the record and are pertinent to the considerations which the zoning authority is required to apply under the zoning regulations. Zieky v. Town Plan & Zoning Commission, 151 Conn. 265, 267, 196 A.2d 758.
*564We find no error in the conclusion of the trial court that the plaintiffs failed to prove their claim that the defendant commission acted arbitrarily or illegally and thus abused the discretion vested in it. Stiles v. Town Council, 159 Conn. 212, 219, 268 A.2d 395.
There is no error.